OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question answered in the affirmative. The Appellate Division did not err in holding defendant 33 Fifth Avenue Owners Corp. breached paragraph 16 (b) of its proprietary lease by unreasonably withholding consent to transfer shares allocated to an apartment and the lease ap*1116purtenant thereto from plaintiff Estate of Helen Del Terzo to plaintiffs Michael Del Terzo and Julius Robert Del Terzo. Defendant’s remaining arguments are unavailing.
Concur: Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia.